—Judgment, Supreme Court, New York County (Salvador Collazo, J., and a jury), entered May 27, 1997, in favor of plaintiff in the principal amount of $239,390, unanimously affirmed, with costs.
In this trial on the issue of damages arising out of an automobile accident, plaintiff established that she suffered a “serious injury” as defined in Insurance Law § 5102 (d) by her testimony that she was confined to bed for approximately seven months after the accident, and was unable to work or to care for her child for a period of several years, which testimony was confirmed by expert testimony concerning her injuries (see, Williams v Omera, 190 AD2d 618; Gleissner v LoPresti, 135 AD2d 494; Kim v Cohen, 208 AD2d 807). The award of $175,000 for past and future pain and suffering does not deviate materially from what is reasonable compensation under the circumstances (cf., Robillard v Robbins, 168 AD2d 803, affd 78 NY2d 1105; Adams v Romero, 227 AD2d 292; Brown v Stark, 205 AD2d 725).
Defendants’ claim of prejudice resulting from a comment by plaintiff’s attorney during summation, which was not objected to by defendants, is not preserved for review (see, Reilly v Wright, 55 AD2d 544; Spiselman v Empire State Dental Group, 232 AD2d 296, lv denied 89 NY2d 1027). Were we to consider the argument, we would find that the isolated comment did not reflect the tenor of plaintiffs summation and would not warrant reversal (see, Schechtman v Lappin, 161 AD2d 118, 121). Concur — Ellerin, J. P., Nardelli, Williams and Andrias, JJ.